DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 25 is construed to be indefinite because the recitation “the Internet” lacks a positive antecedent basis.  Claim 30 is construed to be indefinite because the recitation “switching on the at least one sensor device” does not clearly specify or claim how sensors are switch on or off but rather that sensors are claimed and specified to sense parameters of the claimed invention.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 16-18 and 21-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adkins (US 10,443,182).  The claims are reasonably and broadly construed, in light of the accompanying specification, to be disclosed by Adkins as teaching:
a system for monitoring a drying process for damp laundry items outside a laundry treatment appliance (expressly disclosed in title and abstract), the system comprising: 
components to be located in a plurality of appliances being spatially separate from one another (expressly shown in figures 3A, 3B, 4)as follows: 
(a) at least one sensor device 54 including at least one air humidity sensor (expressly disclosed in column 3 lines 36-59, especially line 44) and a first radio unit for a wireless information exchange with at least one of an external evaluation unit or an external display device having at least one second radio unit, said at least one sensor device 54a or 54b including a first sensor device to be placed in a vicinity of the damp laundry items (expressly disclosed in column 4 lines 36-59, especially lines 38-40); 
(b) an evaluation unit 46 for evaluating sensor signals from said at least one sensor device (expressly disclosed in column 4 lines 36-59, especially lines 40-43 wherein the disclosed controller meets the claimed evaluation unit because both evaluate signals in the vicinity of laundry); and 
(c) a display device 22 for displaying information for a user of the system (expressly disclosed in column 4 line 31 and lines 47-63).  Adkins also discloses the 54b or 54a disposed at a distance from the damp laundry items (expressly disclosed in column 4 lines 21-24), wherein said second sensor device emits sensor signals as reference values for an evaluation of the sensor signals from said first sensor device in said evaluation unit (expressly disclosed in column 4 lines 4-34), wherein said evaluation unit is configured to determine a drying period of the damp laundry items using the sensor signals (expressly disclosed in column 1 lines 24-40 wherein the disclosed automatic stop meets the claimed drying period because both use a time period to determine a drying period), wherein said evaluation unit is configured to determine when an end of a drying process of the damp laundry items has been reached by using the sensor signals and is configured to display the end of the drying process on said display device (expressly disclosed in column 1 lines 24-40 wherein the disclosed automatic stop meets the claimed end of a drying process because both use a time period to determine an end drying period), wherein said at least one sensor device additionally contains at least one of a temperature sensor 54a, an air pressure sensor, an acceleration sensor or a light sensor.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 19-20 and 24-29 are rejected under 35 U.S.C. 103 as being unpatentable over Adkins in view of Hirano (US 5,566,471).  Adkins discloses the claimed invention, as rejected above, except for the recited laundry hanging device, outdoor mode, weather information including droplets, light signals, or wind sensor.  Hirano, another laundry device for drying clothes, teaches those features at column 1 lines 35-61 and column 2 line 16.  It would have been obvious to one skilled in the art to combine the teachings of Adkins with the teachings of Hirano for the purpose of using sensed condition to allow solar drying and prevent wind or rain deterrence for optimum drying.  Furthermore, Adkins in view of Hirano discloses the claimed invention, except for the claimed internet or alarm signals.  It would have been an obvious matter of design choice to recite those features, since the teachings of Adkins in view of Hirano would perform the invention as claimed regardless of those features and applicant has not claimed or specified the criticality of those features as being necessary for patentability.
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Keppler (US 4,797,656) in view of Hirano.  The claims are reasonably and broadly construed, in light of the accompanying specification, to be disclosed by Keppler as teaching:

providing components to be located in a plurality of appliances being spatially separate from one another (expressly disclosed in column 1 lines 11-25) as follows: 
(a) at least one sensor device 123 including at least one air humidity sensor 100 and a first radio unit 64 for a wireless information exchange with at least one of an external evaluation unit or an external display device having at least one second radio unit 30, the at least one sensor device including a first sensor device to be placed in a vicinity of the damp laundry items (expressly disclosed in column 5 line 45 through column 6 line 4); 
(b) an evaluation unit for evaluating sensor signals from the at least one sensor device (expressly disclosed in column 5 lines 1-20 wherein the control cams and neutral conductor evaluate switch signals sensed for drying as claimed); and 
(c) a display device for displaying information for a user of the system (expressly disclosed at column 1 line 62 through column 2 line 2, especially column 2 line 1 wherein the disclosed signal meets the claimed display device because both display information for a user of a system).  Keppler discloses the claimed invention, except for the recited features of (i) hanging out the damp laundry items at a location suitable for hanging out damp laundry items; (ii) switching on the at least one sensor device; (iii) measuring sensor signals by using the at least one sensor device; and (iv) using the evaluation unit to evaluate the sensor signals at least regarding at least one of a probable drying period or an end of the drying process.  Hirano, another method for .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Other prior art references cited in this action may teach one or more claimed features, but do not rise to a level of anticipation or obviousness such that a rejection under current Office practice would be proper or reasonable.  References A, B, N, O on page 1 of the cited references are patent publications from the same inventive entity as the current application.  References C, D, E, G, H, I, K, L, M, P on page 1 of the cited references and references A, B, C of the cited references are patent publications that teach laundry drying using sensed parameters to optimize drying.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN MICHAEL GRAVINI whose telephone number is (571)272-4875.  The examiner can normally be reached on M-Th 5:30 am to 5:00 (mid day flex) first F 6:00 am t0 11:00 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on 571 272 3607.  Examiner’s other supervisor within the same art unit include Mary McManmon who can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Tuesday, May 4, 2021
/STEPHEN M GRAVINI/Primary Examiner, Art Unit 3753